DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
37. (Currently Amended) A semiconductor memory array comprising: a plurality of semiconductor memory cells arranged in a matrix of rows and columns, wherein each said semiconductor memory cell includes: a floating body region configured to be charged to a level indicative of a state of the memory cell selected from at least first and second states; and a back bias region; wherein said floating body region acts as a base region of a first bipolar transistor that maintains the state of said memory cell; wherein said back-bias region acts as a collector region of said first bipolar transistor and has a band gap that is lower than a band gap of said floating body region; wherein said floating body region acts as a base region of a second bipolar transistor that is used to perform at least one of reading and writing the state of said memory cell; wherein current flow through said second bipolar transistor is larger when said memory cell is in one of said first and second states than when said memory cell is in the other of said first and second states; wherein states of said memory cell are maintained upon .
Terminal Disclaimer
The terminal disclaimer filed on 11/4/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/224,534 (US 10,629,599 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Notice of Allowance
Claims 30-49 are allowed.

The following is an examiner’s statement of reasons for allowance: After consideration of the terminal disclaimer and further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest a semiconductor memory cell, a semiconductor memory array, and an integrated circuit as described in the independent claims 30, 37, & 44.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813